Citation Nr: 1636622	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  08-18 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for chondromalacia of the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from June 1998 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for the Veteran's right knee disability and assigned a noncompensable evaluation for that disability, effective July 26, 2006-the date following her discharge from service.  The Veteran timely appealed the assigned evaluation for her right knee disability.  

During the pendency of her appeal, in a June 2008 rating decision, the AOJ awarded a 10 percent evaluation for the Veteran's right knee disability, effective July 26, 2006.  The Board has recharacterized the issue on appeal in order to comport with that award of benefits.

The Veteran initially requested a Board hearing before a Veterans Law Judge in her June 2008 substantive appeal, VA Form 9; however, the Veteran withdrew the request for that hearing in a November 2012 statement.  

This case was initially before the Board in November 2012 and December 2015, at which time the Board remanded the case for additional development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

Finally, the evidence demonstrates that the Veteran has had two right knee operations during the appeal period, the most recent in January 2015.  Thus, the record raises the issue of entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and thus, the Board does not have jurisdiction over it.  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 



REMAND

In a recent holding, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran underwent a VA examination of her right knee disability in January 2016.  A review of that examination report reveals that the opposite joint was examined, although it does not appear that active and passive range of motion testing, or in weightbearing and non-weightbearing, was obtained.  

Consequently, the Board finds that examination to be inadequate for rating purposes and a remand is necessary in order for another VA examination to be obtained that contains information regarding testing in both active and passive motion, and in weightbearing and non-weightbearing..  See 38 C.F.R. § 4.59, Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Dayton VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of her right knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The right knee should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

All findings should be reported in detail.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of her right knee disability.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

